Citation Nr: 0205480
Decision Date: 05/28/02	Archive Date: 08/16/02

Citation Nr: 0205480	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-08 407A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and the veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


VACATUR

On April 26, 2002, the Board of Veterans' Appeals (Board) 
entered a final decision in this appeal.  The Board now notes 
that there is a conflict in the law between the applicable 
statute and regulation that must be resolved.  In order to 
assure due process, the Board will vacate the April 26, 2002, 
decision in the instant appeal pursuant to 38 C.F.R. § 20.904 
(2001).  After the point of law is clarified, another 
decision will be rendered. 


ORDER

The Board decision of April 26, 2002, in the above-captioned 
appeal is vacated.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals






Citation Nr: 0203880	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  01-08 407A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and the veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1963 to October 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's case was transferred to the Seattle, 
Washington RO.  In October 2001, the appellant testified 
before the undersigned member of the Board at the Seattle, 
Washington RO.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503.  A grant of equitable relief 
is solely within the discretion of the Secretary of Veterans 
Affairs.  It is not within the Board's jurisdiction.  See 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request 
will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 (2001) after this 
decision of the Board has been issued.  


FINDINGS OF FACT

1.  The appellant was born in October 1968; in October 1986, 
the appellant turned 18 years of age; in October 1994, he 
turned 26 years of age; in October 1999, he turned 31 years 
of age.  

2.  In March 2000, the appellant's application for Chapter 35 
educational assistance benefits was received.  


CONCLUSION OF LAW

The appellant is not entitled to an extension of his 
delimiting date for receipt of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21.3040, 
21.3041 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  While the 
VCAA statutory provisions apply in this case, the VCAA 
regulations in Part 3 apply only to claims governed by Part 
3.  As the education benefits sought here are governed by 
Part 21, the VCAA statutory provisions alone are applicable.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001) (Supplementary 
Information:  Scope and Applicability).  

The Act also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In this case, even though the RO 
did not have the benefit of applying the explicit provisions 
of the VCAA, VA's duties have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the April 2000 RO decision and in the August 2000 statement 
of the case of the reasons and bases for the denial of his 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the RO decision and 
in the statement of the case informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent information is of record.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  The 
appellant also had the opportunity to present arguments and 
evidence at a Board hearing, which otherwise complied with 
38 C.F.R. § 3.103 (2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision. 


Background

The appellant was born in October 1968.  In October 1986, the 
appellant turned 18 years of age.  In October 1994, he turned 
26 years of age.  In October 1999, he turned 31 years of age.  

In pertinent part, the veteran filed a claim of service 
connection for posttraumatic stress disorder (PTSD) in August 
1986.  In a March 1987 rating decision, service connection 
was granted for PTSD and a 50 percent rating was assigned.  

In a November 1999 rating decision, the veteran's disability 
rating for his PTSD was increased to 100 percent effective 
August 1986.  In addition, entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, was established for the veteran's dependents.  

In a separate November 1999 rating decision, the RO 
determined that there was clear and unmistakable error in the 
March 1987 rating decision which assigned a 50 percent rating 
for PTSD based on a November 1986 VA examination.  The 
evidence in the file at that time showed severe industrial 
impairment and that the veteran was not working.  The March 
1987 rating decision did not discuss a VA examiner's opinion 
that the veteran had severe industrial impairment or a social 
worker's statement that the veteran had been suspended from 
his job because of anger control problems and that he was 
unemployable in his profession.  Since he was not working, 
the RO determined that 38 C.F.R. § 4.16(a) was applicable 
from August 1986, the original date of claim.  The RO stated 
that the assigned effective date of the corrected rating 
corresponds to the date from which benefits would have been 
payable if it had been made on the date of the reversed 
decision (38 C.F.R. §3.400(k)).  

In November 1999, the veteran was notified of the November 
1999 rating decisions.  Thereafter, in March 2000, the 
appellant applied for educational assistance benefits under 
Chapter 35, Title 38, United States Code.  However, in April 
2000, his claim was denied on the basis that the appellant 
was beyond his ending date for Chapter 35 benefits.  The 
appellant appealed that determination.  

At his personal hearing, the appellant asserted that the 
veteran should have been granted his 100 percent rating for 
PTSD in the March 1987 rating decision. If he had been 
granted such a rating at that time, educational assistance 
benefits under Chapter 35, Title 38, United States Code, 
would have been established for the veteran's dependents. 
Since Chapter 35 benefits were not established when they 
should have been, they were unavailable to the appellant when 
he wanted to go to school under that program.  As such, he 
incurred bills and would currently like to be awarded the 
Chapter 35 benefits that he should have received beginning 
many years ago.  


Analysis

The appellant's basic beginning date for Chapter 35 benefits 
was his 18th birthday and his basic ending date (delimiting 
date) for Chapter 35 benefits was his 26th birthday.  38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a),(c).  After the 
appellant turned 31 years old, the appellant's current 
Chapter 35 application was received. 

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who are rated both 
permanently and totally disabled as the result of service-
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).

The eligibility criteria for a child of a veteran is set out 
in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 21.3041.  
Legal criteria provide that an eligible person shall be 
afforded Chapter 35 educational assistance during the period 
beginning on the person's 18th birthday, or on the successful 
completion of the person's secondary schooling, whichever 
first occurs, and ending on the person's 26th birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040, 21.3041.  In some 
cases, the delimiting date may be modified or extended.  38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  However, in no 
event can the delimiting period be modified or extended 
beyond the appellant's 31st birthday. 38 U.S.C.A. § 3512; 38 
C.F.R. § 21.3041(d), (e).

In this case, in October 1968, the appellant was born.  In 
October 1986, the appellant turned 18 years of age.  In 
October 1994, he turned 26 years of age.  In October 1999, he 
turned 31 years of age.  The appellant's initial application 
was received in March 2000, after the appellant attained age 
31.  Thus, the appellant's first application for benefits was 
received by VA after he was already 31 years of age.  As 
noted above, Chapter 35 benefits are not awarded in any case 
after a claimant has reached 31 years of age.  Id.  

The Board duly acknowledges the appellant's contentions and 
understands that he did not apply for Chapter 35 benefits 
until his father, the veteran, was rated as 100 percent 
permanently and totally disabled as basic eligibility for 
Chapter 35 benefits were not established prior to that time.  
Unfortunately, regardless of the reasons why the appellant 
did not apply for such benefits prior to his 31st birthday, 
there is still no statutory or regulatory basis to provide 
him Chapter 35 benefits.  

In Erspamer v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) indicated that the intent of that 
statute [38 U.S.C.A. § 3500] was clear on its face.  Erspamer 
v. Brown, 9 Vet. App. 507, 509- 510 (1996).  In that case, 
the appellant, the veteran's son, sought educational 
assistance under chapter 35 for a law school education that 
he had completed several years prior to the RO granting 
service connection for the cause of the veteran's death.  The 
appellant in Erspamer was older than 31 when he filed his 
application for educational assistance benefits; however, he 
argued that he was under the age of 26 when his father died, 
and he filed his claim within one year of the determination 
that his father's death was service- connected.  He indicated 
that if not for the RO's delay in granting service connection 
for the cause of his father's death, he would have been 
entitled to educational assistance.  The Court rejected the 
appellant's arguments, holding that there was simply no legal 
basis to award educational assistance benefits many years 
after the period of eligibility, and to hold otherwise would 
conflict with the express intent of chapter 35.  Id.

The veteran's representative suggested the a General Counsel 
opinion should be obtained in this case.  However, here, 
there is established law on this matter, and additional 
opinion is unnecessary.  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an extension of the appellant's delimiting 
date for receipt of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

